Citation Nr: 1705855	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-42 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Marine Corps from August 1990 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a hearing before the undersigned in January 2014, and a copy of the hearing transcript is of record.  

This matter was previously before the Board in July 2014 at which time it was remanded for additional development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination without good cause.

2.  As a result of the Veteran's failure to report for VA examination as directed in the Board's May 2016 remand, there is no competent medical evidence linking any current right shoulder disorder, left shoulder disorder, or bilateral CTS to his military service or any service-connected disability.

3.  The Veteran does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), nor is he otherwise rendered unemployable by his service-connected right elbow disability warranting an extra-schedular total disability rating under 38 C.F.R. § 4.16(b). 



CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disability, to include posterior labral tear, degenerative joint disease, and rotator cuff injury, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3,310, 3.655 (2016).

2.  The criteria for service connection for left shoulder disability, to include posterior medial tear, degenerative joint disease, and rotator cuff injury, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 (2016).

3.  The criteria for service connection bilateral CTS are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

4.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated February 5, 2010, June 25, 2010, and August 15, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records including Social Security Administration (SSA) records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

As stated in the Introduction, the claim was remanded in July 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The AOJ scheduled a VA examination for medical opinion regarding the relationship between the Veteran's claimed disorders and military service.  However, he failed to appear for it and did not provide a justification for his failure to report, or otherwise indicate a willingness to appear for examination.  See 38 C.F.R. § 3.655(b); see also 38 C.F.R. § 3.326(a) (individuals for whom an examination has been scheduled are required to report for the examination).  There is also no indication that the Veteran did not receive notice of the VA examination and neither he nor his representative has requested that the examination be rescheduled.  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with these claims. 

The AOJ was also instructed to provide the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to obtain information regarding his education and employment history.  See VA correspondence dated August 15, 2014.  However, he did not respond with the information requested by the RO, and as a result VA's attempt to obtain this information has been hindered.  Absent additional evidence and cooperation from the Veteran, the Board finds no reasonable basis for attempting further development of the TDIU claim, in particular the Veteran's educational background and his employment history.  

Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Thus, the Board finds that VA has satisfied its duty to assist him in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.

II.  Law and Analysis for Service Connection

The Veteran is seeking service connection for a right and left shoulder disorders and bilateral CTS.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as arthritis (degenerative joint/disc disease), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that he has bilateral shoulder disorders and bilateral CTS caused, or made worse, by his service-connected right elbow disability.  Although he appears to have limited his argument to principles of secondary service connection, there is also some indication from the record that the claimed disorders may be the direct result of injuries sustained during military service including his duties as a mechanic.  See January 2014 Board Hearing Transcript.  Because the Board is required to consider all possible theories of entitlement for service connection, the claim will be analyzed on both direct and secondary service connection bases.  Szemraj v. Principi, 357 F.3d 1370, 1371  (Fed. Cir. 2004).  

Service treatment records show the Veteran was treated in November 1992 for a pulled shoulder muscle injury while playing football.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode resulted in a chronic disease process or that provide a basis for a current diagnosis.  In fact, the Veteran continued to serve until his separation in August 1995, and at that time specifically denied painful/trick shoulder or bone, joint or other deformity.  With the exception of a right elbow fracture, clinical evaluation of all major body systems, to include the upper extremities was within normal limits.  These service records also show the Veteran did not indicate any specific wrist symptomatology indicative of CTS and none is documented.  

There is also no indication from the record that he required medical care due to any shoulder symptoms in the immediate years after service.  The earliest relevant medical evidence of shoulder problems is found 10 years later on an April 2005 MRI, when the Veteran was evaluated for complaints of bilateral shoulder pain.  The radiological findings showed a multiloculated cyst posterior to the glenoid in association with a posterior labral tear of the right shoulder and a tear of the posterior inferior glenoid labrum of the left shoulder.  Electromyography and nerve conduction velocity (EMG/NCV) studies, from June 2007 were clinically consistent with bilateral carpal tunnel syndrome.  See clinical records from Charleston Area Medical Center.  

These private clinical records do not, in any way, suggest that the shoulder or wrist symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service, or to any event of service, including his duties as a mechanic.  Thus, the Board finds that there is insufficient evidence of continuity of symptomatology to enable an award of service connection solely on this basis under the provisions pertaining to "chronic diseases."  See Walker, supra.  Also as diagnoses of degenerative joint disease or arthritis, confirmed by X-ray, were not demonstrated until well after one year following his separation from his period active duty, the Veteran does not satisfy the criteria for service connection for shoulder or wrist disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

What remains for consideration is whether or not in the absence of a chronic disease in service, and/or continuity of symptoms, the Veteran's current shoulder disorders and CTS may nonetheless somehow be related to his military service decades earlier.  However there is no evidence linking these conditions to service.  When examined by VA in November 2007, the Veteran did not mention any in-service shoulder or wrist injuries or associated residuals, but instead reported sustaining a right shoulder injury in November 1997 while lifting a crate of papers while working for the Post Office.  The onset of left shoulder problems began in April 2000 while he was lifting mailboxes on the back of a truck.  X-rays findings of the shoulders were consistent with degenerative changes showed mild narrowing of the acromioclavicular joint on the left and degenerative changes of the glenoid on the right with a small bone island in the humeral head.  The examiner confirmed the diagnoses of posterior labral tear of the right shoulder and posterior medial tear of left shoulder with degenerative joint disease.  He explained that both shoulders were independently injured during lifting incidents and there is no record of ongoing treatment for his right elbow at the time of these injuries.  However beyond noting the Veteran's diagnosed shoulder disorders were not related to his service connected right elbow, the examiner did not address whether the shoulder disorders were aggravated by his right elbow disability or whether they were otherwise related to military service on a direct basis.

The evidentiary record also includes a March 2012 private medical opinion which shows that on this occasion the Veteran mentioned service-related accident, in which he fractured his service-connected right elbow, as the source of his shoulder problems.  The physician later concluded that the Veteran's bilateral shoulder complaints are as likely as not a result of his ulnar fracture and his military service.  He explained that the left shoulder impairment was the result of overcompensating for his inability to fully supinate the right elbow and the right shoulder impairment is a direct result of the ulnar fracture since the Veteran has to use the shoulder in an abnormal motion to make up for the lost motion in the elbow.  See medical opinion from Dauphin Orthopedics, dated March 2, 2012.

However, this opinion, while supportive of the claim, is limited in terms of its ultimate probative value in that there is no indication that the private doctor reviewed any other relevant evidence in the claims file in formulating his opinion.  It is true that a review of the claims file, or lack thereof, does not control the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However, had he been able to review the claims file, he would have seen, and perhaps discussed, the Veteran's history of post-service work injuries reported during VA examination in 2007.  

In a January 2013 VA opinion, the examiner found in addition to degenerative joint disease, the current examination revealed evidence of a bilateral rotator cuff injury.  He also confirmed the diagnosis of CTS and concluded that the Veteran's claimed shoulder and CTS conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected right elbow disability.  He explained that there is no relationship whatsoever between an elbow injury and the development of CTS since CTS is the result of compression of the median nerve at the level of the wrist, not at the elbow.  Furthermore any neuropathy in the right upper extremity (if it were secondary to the elbow injury) would not explain an identical neuropathy in the left upper extremity.  

The examiner further explained that if the Veteran had developed degenerative arthritis solely in his right shoulder, one could make a reasonable case for that being secondary to his elbow condition due to altered mechanics arising from the injury and surgery.  However the fact that the Veteran has bilateral shoulder disease, including probable bilateral rotator cuff injury, militates strongly against either being related to his right elbow condition.  Instead it is more likely than not that his bilateral shoulder disorders are related to chronic trauma independent of the right elbow condition.  Although the VA examiner provided a thorough and well supported opinion regarding whether the Veteran's claimed conditions were due to his service-connected right elbow, he provided no opinion regarding aggravation of these conditions by the right elbow or whether they were the direct  result of his military service.

As has been noted, the Veteran was scheduled for additional VA examination in 2014, but failed to report.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claims.  Consequently, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's claimed shoulder disorders and bilateral CTS are related to active service.  There is also no probative and competent medical evidence of record to indicate that the service-connected right elbow disability plays any role in the development or worsening of these disorders.  So, while information from such an examination might have helped the Veteran, his decision not to report leaves the Board with only the evidence of record.  Absent evidence of a nexus between the claimed condition and service and/or service-connected disability, service connection cannot be granted. 

To the extent the Veteran's statements purport to provide a nexus opinion between his current disorders and service and/or service-connected disability, the Board notes determining the etiology of the pain (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  Ascertaining the etiology of orthopedic disorders and CTS requires the interpretation of results found on physical examination and knowledge of the musculoskeletal and neurological systems, to include the impact particular activities may have on the shoulder and wrist for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  As such, the Board finds that the Veteran's statements as to the etiology/onset of his bilateral shoulder disorders and bilateral CTS are not sufficient to satisfy the requisite nexus requirement.

Accordingly, the preponderance of the evidence is against these claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

III.  Law and Analysis for TDIU

The Veteran is seeking a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  However the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Services for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran is service connected for impairment of the right ulna, rated as 10 percent disabling.  This is his only service-connected disability.  Since the schedular rating for a single service-connected disability must be at least 60 percent, the Veteran does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  Thus, the question currently before the Board is limited to whether, in accordance with 38 C.F.R. § 4.16(b), the evidence reflects that the Veteran's service-connected right elbow disability precludes him from the ability to secure or follow a substantially gainful employment requiring referral for extra-schedular consideration of TDIU.

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made.  38 C.F.R. § 4.16(b) (2016).  

In this case, the Veteran contends that he is unemployable due to his service-connected right elbow disability.  The record reflects that the Veteran completed two years of college.  His post-service employment history includes working as a salesman and truck driver, but no specific details about his duties have been provided.  At the time of an April 2005 MRI of the right elbow, the Veteran was employed as a truck driver and reported some trouble with shifting gears.  As noted above, the Veteran did not return the completed VA Form 21-8940, which collects information about employment history and education necessary to determine a claim for TDIU.  

During a November 2007 VA examination, the Veteran reported the right elbow had some impact on his daily activities in that he experiences pain with activities such as pushing open a heavy door open.  However he also noted that he had changed jobs from being a mechanic to a truck driver because of his limited ability to perform overhead work or lift over 25 pounds due, in part, to degenerative joint disease of both shoulders.  

In January 2013, the Veteran underwent VA examinations to assess the current state of his service-connected right elbow disability and its impact on his employability.  The examiner noted the Veteran's reports of constant pain, which made it difficult to drive a truck for long periods of time, but did not suggest an inability to work due solely to the service-connected right elbow disability.  Instead he also noted that numbness, tingling, and pain in both hands, due to CTS, made it difficult to grip the wheel when driving.  

VA has also obtained SSA records that show the Veteran has twice been denied disability benefits on the basis that he is not disabled.  Evidence considered in conjunction with the SSA claim shows the Veteran indicated that, in addition to his right elbow disability, bilateral shoulder disorders, bilateral CTS, bulging neck discs, right knee disorder, broken L1 vertebral fracture, left ankle fracture, and high blood pressure, were the conditions that limited his ability to work.  See SSA Form 3368 Disability Report.  

In conjunction with this claim, the Veteran underwent a Residual Functional Capacity Assessment.  The clinician who conducted this assessment found that the Veteran's functional capacity was as follows: able to occasionally lift or carry 20 pounds; able to frequently lift or carry 10 pounds; able to stand or walk about six hours in an eight hour work day; able to sit for a total of six hours in an eight hour work day.  Although he was able to push or pull an unlimited amount, he was frequently limited in reaching in any direction, both in front (laterally) and overhead.  The Veteran had only occasional postural limitations with climbing (ladders, ropes and scaffolds), stooping, kneeling, crouching or crawling, but was noted to have frequent limitations with ramps, stairs, and balance.  Based on this assessment, the SSA determined in December 2012, and again in April 2013, that the Veteran was not disabled for SSA disability benefit purposes.  It was specifically concluded that although there was insufficient vocational information to determine whether the Veteran could perform past relevant work, based on the evidence of record he could adjust to other work.

Taking into account the Veteran's education and occupational background, the Board finds that the evidence does not establish that the Veteran's service-connected right elbow disability renders him unemployable.  Although there is no disputing this service-connected right elbow disability interferes with some types of work, there is no indication that all, or even most employment is beyond his capacity.  Also, the evidence suggests that the Veteran has significant non service-connected disorders which play a large part in his functional impairment, and they may not be considered in support of the TDIU claim.  

Moreover no healthcare professional is on record as suggesting that the Veteran was precluded from all occupations as a result of service-connected right elbow disability alone.  Also, as noted above, the AOJ attempted to obtain additional information in order to better determine the Veteran's employability.  However as has also been noted, he did not complete and return VA Form 21-8940, which collects information about employment history and education necessary to determine a claim for TDIU.  If the Veteran does not cooperate in the adjudication of his claim, the Board can only analyze the evidence it has before it. 

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected right elbow disability alone is sufficient to produce unemployability.  After weighing the medical and lay evidence of record, the Board finds no basis for referral of the case for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b).

For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for right shoulder disability is denied.  

Entitlement to service connection for left shoulder disability is denied.  

Entitlement to service connection for bilateral CTS is denied.  

Entitlement to TDIU is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


